El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Al apelante le fueron concedidas varias prórrogas para presentar su exposición del caso y pliego de excepciones para su apelación, habiendo solicitado una de ellas en es-crito fechado el 1Q de septiembre de este año en el que ma-nifestó que ese día vencía la prórroga anterior pero cuyo escrito no presentó hasta el día siguiente, siéndole conce-dida la prórroga pedida el día 8.
Estando sin vencer otra prórroga posterior el apelado nos ha pedido la desestimación de la apelación, por el fun-damento de que la prórroga concedida el 3 de septiembre es nula porque cuando se presentó el escrito solicitándola ya estaba vencida la prórroga anterior.
Aun siendo nula dicha prórroga por el expresado motivo y aunque como consecuencia de esa nulidad no pueda te-nerse en cuenta la exposición del caso que se presente, por ese solo hecho no podemos desestimar la apelación, porque como dijimos en los casos de Belaval v. Todd, 22 D.P.R. 130, de Loíza Sugar Co. v. Baquero & Cía., 30 D.P.R. 997, y otros citados en el primero, el apelante puede sostener su apela-*792ción por las alegaciones, aunque no haya nna exposición del caso.

Negada la desestimación de la apelación.

El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.